  Case 3:18-cv-01923-VAB Document 31 Filed 12/20/19 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

ESTATE OF ASHLEY FERGUSON JONES BY          :                       CIVIL ACTION NO.
MARSHALL JONES, ADMINISTRATOR,              :                       3:18-cv-01923-VAB
MARSHALL JONES, INDIVIDUALLY, A.J., PPA     :
MARSHALL JONES and M.J., PPA MARSHALL       :
JONES,                                      :
                     Plaintiffs             :
                                            :
v.                                          :
                                            :
MGR EXPRESS, INC., MGR LEASE LLC, MGR       :
FREIGHT LLC, MGR EXPEDITED INC., MGR        :
EXPEDITED 1 LLC, MGR AUTO LEASE LLC,        :
MGR TRUCK RENTAL LLC, MGR TRUCK SALE        :
INC., MGR TRUCK REPAIR, INC., MGR LOGISTICS :
INC., MGR 016 LLC, MGR 017 LLC and          :
PLAINFIELD 014 LLC,                         :
                       Defendants           :                       DECEMBER 20, 2019


                DEFENDANTS’ RULE 26(a)(1) INITIAL DISCLOSURES

        Pursuant to Fed. R. Civ. P. 26(a)(1), the defendants hereby make the

following initial disclosures. The disclosures made herein are based upon the

information reasonably available to the defendants at this time.

A.      Individuals With Discoverable Information:

        The following individuals are likely to have discoverable information

regarding the factual background, their involvement/role during the course of the

subject investigation and/or events alleged in the plaintiff’s Complaint, which the

defendants may use to support their defenses:




     CONNELLI LAW * 15 Heathcote, Avon, CT 06001 * Tel (860) 214-0915 ·*· Juris No. 102758
Case 3:18-cv-01923-VAB Document 31 Filed 12/20/19 Page 2 of 6




Marshall Jones                               Injuries, death, loss of consortium, loss
Represented by plaintiff’s counsel           of earnings and earning potential
Aaliyah Jones                                Injuries and death, bystander emotional
Represented by plaintiff’s counsel           distress, loss of consortium
Michael Jones                                Injuries and death, bystander emotional
Represented by plaintiff’s counsel           distress, loss of consortium
Christine Jones                              Loss of daughter-in-law, damages
Represented by plaintiff’s counsel
Richard Jones                                Loss of daughter-in-law, damages
Represented by plaintiff’s counsel
Nicolae Marcu                                Information regarding the collision and
120 Riddle Street, Apt. 1F                   his being an independent contractor,
Manchester, NH 03102-4740                    and not being employed by these
                                             defendants
Nicolae Marcu                                Information regarding the relationship
Representative of Plan Beta, LLC             between Plan Beta, LLC, MGR Freight
120 Riddle Street, Apt. 1F                   System, LLC and TQL as well as these
Manchester, NH 03102-4740                    defendants
Radomir Dobrasinovic                         Information regarding the collision and
CEO, MGR Freight System, Inc.                the relationship between Plan Betta,
c/o John R. Ostojic, Esq.                    LLC, MGR Freight Systems, LLC and
Ostojic & Scudder                            TQL, as well as these defendants
19 North Green Street
Chicago, IL 60607
Goca Tomovic and/or Maya Vesovic             Information regarding the collision and
MGR Freight System, Inc.                     the relationship between Plan Beta,
500 West Plainfield Road                     LLC, MGR Freight Systems, LLC and
                                             TQL, as well as these defendants
Sasha Laketic                                Information regarding the collision and
MGR Freight System, Inc.                     the relationship between Plan Beta,
500 West Plainfield Road                     LLC, MGR Freight Systems, LLC and
                                             TQL, as well as these defendants
Ljubisa Lou Srejovic                         Information regarding various MGR
4056 West Lawrence Avenue                    entities; the affidavit of May 9, 2019;
Chicago, IL 60630                            the non-involvement of these
                                             defendants




  CONNELLI LAW * 15 Heathcote, Avon, CT 06001 * Tel (860) 214-0915 ·*· Juris No. 102758
Case 3:18-cv-01923-VAB Document 31 Filed 12/20/19 Page 3 of 6




Slavica Vuksanovic                           Information regarding various MGR
6305 Joliet Road, Apt. 6                     entities and the non-involvement of
Countryside, IL 60525                        these defendants

Representative, Total Quality Logistics,     Information regarding relationship
LLC c/o Robert D. Moseley, Jr., Esquire      between TQL and other parties
Kenneth G. Oaks                              Information regarding relationship
Total Quality Logistics                      between TQL and other parties, as well
88 Black Falcon Ave #310                     as these defendants
Boston, MA 02210
Mark Bostwick                                Information regarding relationship
Total Quality Logistics                      between TQL and other parties
88 Black Falcon Ave #310
Boston, MA 02210
Tammy Vistrand,                              Information regarding the collision
Witness
c/o Patrick Zailckas, Esquire
51 Holmes Avenue
Waterbury, CT 06710
David Krajec                                 Information regarding the collision
Witness
234 Rope Ferry Road
Waterford, CT 06385-2611
Krystle McLaughlin                           Information regarding the collision
Witness
Address unknown
Joseph Kitchens                              Information regarding the collision
Witness
Address unknown; upon information
and belief, he resides in Texas
Jason Boulet                                 Information regarding the collision
LaMarche Associates, Inc.
18 Concord Street
Glastonbury, CT 06033
Louis A. Rinaldi                             Autopsy and death; decedent’s drug
11 Shuttle Road                              usage
Farmington, CT 06032




  CONNELLI LAW * 15 Heathcote, Avon, CT 06001 * Tel (860) 214-0915 ·*· Juris No. 102758
 Case 3:18-cv-01923-VAB Document 31 Filed 12/20/19 Page 4 of 6




 Frank Evangelista, MD                          Autopsy and death; decedent’s drug
 11 Shuttle Road                                usage
 Farmington, CT 06032
 Trooper First Class Matthew Weber              Collision and investigation and
 Trooper First Class Topluos                    decedent’s negligence
 Trooper First Class Mark Pereira
 Trooper Francis
 Trooper Taylor
 Trooper Jackson
 Connecticut State Police
 Spencer Plains Road
 Westbrook, CT 06498
 Larry Press                                    Information regarding the insurance
 Larry Press, Inc.                              coverage on the various entities
 2284 Flatbush Avenue                           involved
 Brooklyn, NY 11234
 Plaintiff’s medical providers                  Information regarding plaintiffs’ medical
                                                history, injuries and medical treatment


B.      Relevant Documents and Tangible Items:

        The following are documents, data compilations, and tangible things that the

defendants may use to support their defenses:

        1.      State Police Incident Report re Case/Incident Report # 1600660412.

        2.      Voluntary Affidavit of Nicolae Marcu, dated May 4, 2017

        3.      TQL Broker/Motor Carrier Agreement

        4.      MGR Freight Systems Inc. Contractor Operating Agreement

        5.      Equipment Lease Agreement No. 535174-505

        6.      50 Photographs




     CONNELLI LAW * 15 Heathcote, Avon, CT 06001 * Tel (860) 214-0915 ·*· Juris No. 102758
  Case 3:18-cv-01923-VAB Document 31 Filed 12/20/19 Page 5 of 6




        7.      MGR Policy Manual

        8.      Incorporation documents of these various defendants

        9.      Defendant’s employee lists, per Srejovic affidavit

C.      Computation of Claimed Damages:

        Not applicable. The defendants are not making a claim for damages.

D.      Insurance Agreement:

        The defendants’ insurer is in liquidation.

        The defendants reserve the right to supplement, amend and/or modify these

disclosures as investigation and discovery in this matter continues.


                                              RESPECTFULLY SUBMITTED,
                                              THE DEFENDANTS,


                                      By      Ct 06278
                                              Lawrence L. Connelli, Esquire
                                              CONNELLI LAW
                                              15 Heathcote
                                              Avon, CT 06001
                                              860-214-0915
                                              lconnelli@rtcelaw.com




     CONNELLI LAW * 15 Heathcote, Avon, CT 06001 * Tel (860) 214-0915 ·*· Juris No. 102758
  Case 3:18-cv-01923-VAB Document 31 Filed 12/20/19 Page 6 of 6




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

ESTATE OF ASHLEY FERGUSON JONES BY          :                     CIVIL ACTION NO.
MARSHALL JONES, ADMINISTRATOR,              :                     3:18-cv-01923-VAB
MARSHALL JONES, INDIVIDUALLY, A.J., PPA     :
MARSHALL JONES and M.J., PPA MARSHALL       :
JONES,                                      :
                     Plaintiffs             :
                                            :
v.                                          :
                                            :
MGR EXPRESS, INC., MGR LEASE LLC, MGR       :
FREIGHT LLC, MGR EXPEDITED INC., MGR        :
EXPEDITED 1 LLC, MGR AUTO LEASE LLC,        :
MGR TRUCK RENTAL LLC, MGR TRUCK SALE        :
INC., MGR TRUCK REPAIR, INC., MGR LOGISTICS :
INC., MGR 016 LLC, MGR 017 LLC and          :
PLAINFIELD 014 LLC,                         :
                       Defendants           :                     DECEMBER 20, 2019

                             CERTIFICATE OF SERVICE

      This is to certify that on December 20, 2019 the defendants caused its

26(a)(1) Disclosures to be served on all counsel of record by emailing a copy of

same to all counsel listed below:

Kelly E. Reardon (ct28441)
The Reardon Law Firm, PC
160 Hempstead Street
PO Drawer 1430
New London, CT 06320
860-442-0444
860-444-6445 (fax)
kreardon@reardonlaw.com
                                                   Ct 06278
                                                   Lawrence L. Connelli




   CONNELLI LAW * 15 Heathcote, Avon, CT 06001 * Tel (860) 214-0915 ·*· Juris No. 102758
